Citation Nr: 0111643	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD


G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from November 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD and an increased rating for 
schizophrenia.  

The veteran contends that he has PTSD as a result of his 
World War II combat service.  He also asserts that his 
service-connected schizophrenia is more severe than the 
current evaluation reflects.  

The RO has asked the veteran to report his stressors 
associated with his claimed PTSD.  He has stated that he was 
wounded in Rome, Italy in July 1944 by a German 88 shell.  He 
stated that he was taken to an aid station and then flown to 
the 73rd General Hospital in Rome, Italy.  He was then taken 
to the Army Hospital in Augusta, Georgia where he was treated 
for PTSD.  The veteran has never stated his claimed stressor, 
nor has he presented a diagnosis of PTSD. 

Additionally, the veteran has indicated that he is on 
medication and receives treatment from the VA Medical Center 
at Mountain Home, Tennessee.  Further, he related that he had 
an appointment to be seen by VA in December 1999, and that VA 
examination report is not associated with the claims folder.  
VA has constructive notice of VA medical records, and those 
records, as a matter of law, are before the Secretary and the 
Board.  See Dunn v. West, 11 Vet. App. 462 (1998); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The 
evidence of record shows that an August 1999 VA examination 
indicates that the findings presented during that examination 
do not appear to show a diagnosis of PTSD.  The examiner 
states that a diagnosis of schizophrenia appears accurate.  
However, he recommended additional diagnostic test to arrive 
at a more definitive diagnosis.  These recommended tests do 
not appear to have been performed.  Hence, an examination 
with further diagnostic assessment appears indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA inpatient 
and outpatient psychiatric treatment 
records, since May 1998, to include 
treatment records of December 1999, if 
any.  All attempts to secure these 
records must be documented in the claims 
folder, and any records received should 
be associated therein.

2.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors to 
which he alleges he was exposed in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail.  The veteran is to be 
advised that this information is vitally 
necessary to his claim, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, if any.  The RO should 
make a determination as to whether the 
veteran is a veteran of combat and, if 
so, whether any of his reported stressors 
are related to combat and accepted 
without further need for verification.  
If the veteran is not a veteran of combat 
or reports stressors unrelated to combat, 
undertake such verification as is 
indicated by the detail provided by the 
veteran.  All attempts to secure this 
evidence to establish the claimed 
stressor(s) should be documented in the 
claims file.

4.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  

5.  Prepare a list of the veteran's 
established stressors.  The list should 
include those related to combat, if the 
veteran is found to be a veteran of 
combat, and those otherwise verified.  

6.  Thereafter, if stressors have been 
verified or require no verification, the 
RO should afford the appellant a VA 
psychiatric examination.  All verified or 
accepted stressors should be made known 
to the examiner.  It is imperative that 
the examiner review the claims folder 
prior to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified or accepted 
stressor occurring during active service.  
It should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

The examiner should also examine the 
veteran and assess the current severity 
of his service-connected schizophrenia.  
All indicated studies, deemed necessary 
by the examiner, should be performed.  
The veteran's claims files and a copy of 
this remand are to be made available to 
the examining physician for review in 
connection with the examination, and the 
examiner is asked to indicate on the 
examination report that he or she has 
reviewed the claims file.  The examiner 
is asked to assign a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders(DSM-IV) and explain what 
the assigned score represents.  A 
complete rationale for any opinion 
expressed must be provided.

7.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

8. Readjudicate the veteran's claims.  If 
they remain denied, furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

